J-A24035-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ALAN FORREST IMHOFF AND KAREN R.          :       IN THE SUPERIOR COURT OF
IMHOFF, HIS WIFE,                         :             PENNSYLVANIA
                                          :
                  Appellants              :
                                          :
            v.                            :
                                          :
GARY A. DEEMER AND DIANE M.               :
DEEMER, HIS WIFE                          :            No. 303 WDA 2017

             Appeal from the Judgment entered March 14, 2017
          in the Court of Common Pleas of Westmoreland County,
                     Civil Division, No(s): 7094 of 2013

BEFORE: MOULTON, SOLANO and MUSMANNO JJ.

MEMORANDUM BY MUSMANNO, J.:                     FILED DECEMBER 12, 2017

      Alan Forrest Imhoff (“Forrest”) and Karen R. Imhoff, his wife

(collectively, “the Imhoffs”), appeal from the Judgment entered against

them, and in favor of Gary A. Deemer (“Gary”) and Diane M. Deemer, his

wife (collectively, “the Deemers”), following a non-jury trial.1 We affirm.




1
   The Imhoffs purport to appeal from the November 30, 2017 Order denying
their Post-Trial Motions. However, “an appeal properly lies from the entry of
judgment, not from the denial of post-trial motions.” Croyle v. Dellape,
832 A.2d 466, 470 (Pa. Super. 2003) (citation omitted). Here, the Imhoffs
filed a Notice of Appeal on February 28, 2017, before judgment was entered.
On March 9, 2017, this Court issued a Rule to Show Cause, directing the
Imhoffs to provide proof, within 14 days, that judgment had been entered.
On March 14, 2017, the Imhoffs filed a Praecipe for entry of judgment, and
the Prothonotary entered judgment the same day. A final judgment entered
during the pendency of an appeal is sufficient to perfect appellate
jurisdiction. See Drum v. Shaull Equip. and Supply Co., 787 A.2d 1050,
1052 n.1 (Pa. Super. 2001).
J-A24035-17


      The Imhoffs own and reside at property located at 2001 Route 119

North in Hempfield Township, Greensburg, Pennsylvania. The Deemers own

and reside at the neighboring property, located at 2005 Route 119 North.

Both properties are zoned for agricultural use.

      In December 1999, the Deemers obtained a building permit from

Hempfield Township to construct a 10-foot by 40-foot by 30-foot barn on

their property. The barn was built in early spring of 2000, and is used to

house the Deemers’ horses. Additionally, the ground was leveled to create

an outdoor riding arena for their horses.

      In December 2003, the Deemers obtained a building permit to

construct an addition to their home. The Deemers then obtained a building

permit in April 2005 to construct 30-foot by 40-foot detached garage. This

project required some excavation to level the area, but no soil was relocated

toward the Imhoffs’ property.

      In June 2012, the Deemers applied for a zoning permit to construct a

70-foot by 100-foot indoor riding arena for their horses, in the same location

where the outdoor riding arena had been. The application was granted on

June 12, 2012. Excavation for the indoor riding arena commenced in July

2013, and construction began in August 2013. As a result of the excavation,

some soil was pushed toward the Deemers’ house to make a more

accessible driveway.




                                  -2-
J-A24035-17


      On August 28, 2013, there was a heavy rainfall.           According to the

Imhoffs, the rainfall caused water, soil, debris, and silt to flow from the

Deemers’ property onto the Imhoffs’ property, flooding the Imhoffs’ yard,

and clogging the culvert on their property.         The following day, after a

conversation with Forrest, Gary constructed a silt fence between the two

properties.

      On December 17, 2013, the Imhoffs filed a Complaint, alleging claims

of private nuisance, ordinance violations, and a violation of state law. The

Deemers filed an Answer and New Matter on February 13, 2014.                   The

Imhoffs filed a Reply on March 18, 2014.

      The case proceeded to a non-jury trial on August 1-2, 2016. On the

first day of trial, the trial judge visited the subject properties with counsel for

both parties. Following the non-jury trial, the trial court directed the parties

to file their proposed findings of facts and conclusions of law, and a brief in

support thereof. Both parties complied.

      On November 7, 2016, the trial court filed an Order and accompanying

Opinion, finding in favor of the Deemers, and against the Imhoffs as to the

private nuisance and ordinance violation claims. Additionally, the trial court

ordered the Deemers to keep and maintain their silt fence.

      The Imhoffs subsequently filed Post-Trial Motions.          The trial court

ordered the Imhoffs to file a brief in support of their Post-Trial Motions, and

ordered the Deemers to file a responsive brief. Both parties complied. The



                                   -3-
J-A24035-17


trial court held oral argument on the matter, and subsequently denied the

Imhoffs’ Post-Trial Motions on January 30, 2017. On February 16, 2017, the

Imhoffs filed a Notice of Appeal.

      On appeal, the Imhoffs raise the following issues for our review:

      1. Did the [trial c]ourt err as a matter of law in the interpretation
      of the Hempfield Township Ordinance Chapter 87-56
      [(the Ordinance”)]?

      2. Did the [trial c]ourt err in failing to find that the activity of the
      [Deemers] created a private nuisance to [the Imhoffs]?

Brief for Appellants at 17.

             Our appellate role in cases arising from non-jury trial
      verdicts is to determine whether the findings of the trial court
      are supported by competent evidence and whether the trial court
      committed error in any application of the law. The findings of
      fact of the trial judge must be given the same weight and effect
      on appeal as the verdict of the jury. We consider the evidence in
      a light most favorable to the verdict winner. We will reverse the
      trial court only if its findings of fact are not supported by
      competent evidence in the record or if its findings are premised
      on an error of law. However, where the issue concerns a
      question of law, our scope of review is plenary.

            The trial court’s conclusions of law on appeal originating
      from a non-jury trial are not binding on an appellate court
      because it is the appellate court’s duty to determine if the trial
      court correctly applied the law to the facts of the case.

Stephan v. Waldron Elec. Heating and Cooling LLC, 100 A.3d 660, 664–

65 (Pa. Super. 2014) (citation, brackets and ellipses omitted).




                                    -4-
J-A24035-17


     In their first claim, the Imhoffs contend that the trial court erred in its

interpretation of the Ordinance.2   Brief for Appellants at 22.    The Imhoffs

argue that the Deemers’ horse barn and the riding arena both constitute

“structures for animal raising and care,” and therefore, they must be set




2
  During the non-jury trial, the parties stipulated to, and introduced into
evidence, a copy of the Ordinance, which was in effect at the time of trial.
The Ordinance provides as follows:

Ch. 87-56. Agricultural Uses

     Structures for animal-raising and care. Feed lots, fenced runs,
     pens and similarly intensively used facilities or structures for
     animal raising and care shall not be located within 150 feet of a
     neighboring property.

Hempfield Township Zoning Ordinance Ch. 87-56; see also Plaintiff’s Exhibit
1; N.T., 8/1/16, at 7-8 (wherein the parties indicated that they had
stipulated to the relevant Ordinance, and a copy of the Ordinance was
admitted into evidence).



                                 -5-
J-A24035-17


back 150 feet from the Imhoffs’ property.      Id. at 23.3   Additionally, the

Imhoffs claim that the Deemers’ doghouse, which is closer to their property




3
  The Imhoffs did not specifically allege that the indoor riding arena violates
the Ordinance’s setback requirement in their Complaint, Reply, or Post-Trial
Motions. Accordingly, this claim is waived, despite the Imhoffs’ discussion of
the issue in their Brief in Support of Post-Trial Motions. See Pa.R.C.P. 227.1
(b)(2) (providing that “post-trial relief may not be granted unless the
grounds therefore … are specified in the motion. The motion shall state how
the grounds were asserted in pre-trial proceedings or at trial. Grounds not
specified are deemed waived….”); see also Siculiento v. K & B
Amusements Corp., 915 A.2d 130, 132-33, n.2 (Pa. Super. 2006)
(concluding that, even though appellants raised their claim in their brief in
support of the post-trial motion, the claim was waived on appeal because
appellants failed to specifically raise the claim in their post-trial motion);
Diamond Reo Truck Co. v. Mid-Pacific Indus., Inc., 806 A.2d 423, 428
(Pa. Super. 2002) (stating that “[i]f an issue has not been raised in a post-
trial motion, it is waived for appeal purposes.”). In their Complaint, the
Imhoffs argued that the zoning permit authorizing the construction of the
indoor riding arena is null and void because construction had not been
commenced within 90 days. See Complaint, 12/17/13, ¶ 9. In its Opinion,
the trial court noted that, pursuant to Hempfield Township Zoning Ordinance
§ 41-13, work authorized by a building permit must be commenced within 6
months of obtaining the permit. See Trial Court Opinion, 11/7/16, at 6.
Nevertheless, the trial court determined that the riding arena was built in
accordance with Hempfield Township requirements “since the permit was
never required to be relinquished, and because the [o]rdinance requires
action by the Township that was never taken[.]” Id. at 7.



                                  -6-
J-A24035-17


than the riding arena, violates the Ordinance. Id.4 The Imhoffs assert that

the use of the word “or” in the Ordinance signifies that the trial court did not

have to consider whether the buildings were “intensively used facilities,” so

long as it determined that the buildings are “structures for animal raising

and care.” Id. at 24-25. The Imhoffs ask this Court to order the removal of

the barn, riding arena and doghouse from the Deemers’ property. Id. at 29.

      Regarding the interpretation of an ordinance, our Supreme Court has

explained that,

      [l]ike statutes, the primary objective of interpreting ordinances
      is to determine the intent of the legislative body that enacted the
      ordinance. See 1 Pa.C.S.[A.] § 1921. Where the words in an
      ordinance are free from all ambiguity, the letter of the ordinance
      may not be disregarded under the pretext of pursuing its spirit.
      See id.; 1 Pa.C.S.[A.] § 1903 (words and phrases in a statute
      shall be construed in accordance with their common and
      accepted usage). Alternatively, when the words in an ordinance
      are not explicit, the legislative body’s intent may be ascertained
      by considering, among other things, the ordinance’s goal, the
      consequences of a particular interpretation of the ordinance, and
      interpretations of the ordinance by an administrative agency.
      See 1 Pa.C.S.[A.] § 1921. Furthermore, in determining the

4
  The Imhoffs likewise failed to allege that the Deemers’ doghouse is subject
to, and violates, the Ordinance’s setback requirement in their Complaint,
Reply, or Post-Trial Motions.      Accordingly, this claim is waived.    See
Pa.R.A.P. 302; see also Diamond Reo Truck Co., 806 A.2d at 428.
Moreover, the trial court stated that it

      cannot agree that the Ordinance applies to the [doghouse,]
      which, in this case, is simply a fenced-in area where [the
      Deemers] are able to let their dog out to play. There was no
      evidence that the dog is housed in this area at all times or that
      the [doghouse] is large enough to have required a building
      permit.

Trial Court Opinion, 11/7/16, at 5.


                                  -7-
J-A24035-17


      proper interpretation of an ordinance, courts and agencies shall
      also presume that the legislative body “[did] not intend a result
      that is absurd, impossible of execution or unreasonable.” See 1
      Pa.C.S.[A.] § 1922; County of Allegheny v. Moon Twp. Mun.
      Auth., 543 Pa. 326, 671 A.2d 662, 666 (1996).

Bailey v. Zoning Bd. of Adjustment of City of Phila., 801 A.2d 492, 502

(Pa. 2002).

      Here, the trial court determined that the barn is not an “intensively

used facility or structure for animal raising and care.” Trial Court Opinion,

11/7/16, at 5-6; see also id. at 4 (wherein the trial court noted that it “was

not provided with definitions with regard to [the Ordinance,] and could find

none that were applicable.”).     Additionally, the trial court concluded that

“[e]ven if the barn could be viewed as being intensively used, [the Imhoffs]

failed to establish that the location of the barn[,] in fact[,] violates the 150-

foot setback requirement.”    Id. at 5; see also id. at 4 (wherein the trial

court stated that it “[could not] tell from the record or from the Exhibits

what distance the barn is from the [Imhoffs’] property line.”).

      Upon review, we conclude that the Imhoffs failed to establish that the

barn violates the 150-foot setback requirement. As the trial court stated in

its Opinion, the indoor riding arena is set back 35 feet from the Imhoffs’

property line.   See id. at 5; see also Exhibit 5.      Additionally, the arena

itself, which is situated between the Imhoffs’ property line and the barn, is a

70-foot by 100-foot structure, and the longer sides are perpendicular to the

Imhoffs’ property line.    See Exhibit O.      Accordingly, as the trial court



                                   -8-
J-A24035-17


determined, “the barn is at a minimum 135 feet from [the Imhoffs’]

property[.]” Trial Court Opinion, 11/7/16, at 5. We also observe that the

indoor riding arena does not abut the barn, and there is a breezeway

between the two buildings. See N.T., 8/2/16, at 179; see also Exhibit O.

Therefore, because the Imhoffs have failed to present measurements or any

other evidence to establish that the 150-foot setback requirement had not

been satisfied, we discern no error in the trial court’s determination that the

construction of the barn did not violate the Ordinance.     Thus, the Imhoffs

are not entitled to relief on their first claim.

      In their second claim, the Imhoffs argue that the trial court erred in

concluding that the Deemers had not created a private nuisance. Brief for

Appellants at 25.      The Imhoffs point to the testimony of John Joseph

Cenkner, Jr. (“Cenkner”), a licensed engineer and land surveyor in

Pennsylvania and Ohio, who was qualified as an expert at trial.      Id.   The

Imhoffs assert that, according to Cenkner, the Deemers’ property was built

up, and a swale was removed, during the erection of the riding arena, and

that as a result, water is forced toward the Imhoffs’ property. Id. at 25-27.

The Imhoffs contend that Cenkner’s conclusions suggest that Gary lied when

he testified that he did not bring truckloads of dirt to his property during

construction of the riding arena. Id. at 26-27. The Imhoffs argue that the




                                    -9-
J-A24035-17


flow of water, dirt, and manure onto their property is an unreasonable use of

the Deemers’ property. Id. at 28.5

      “A private nuisance is a nontrespassory invasion of another’s interest

in the private use and enjoyment of land.”       RESTATEMENT (SECOND)     OF    TORTS

§ 821D; see also Dumm v. Dahl, 913 A.2d 863, 867 (Pa. Super. 2006)

(stating that “[t]his Commonwealth follows the RESTATEMENT (SECOND)                OF


TORTS’ definition of private nuisance.”). Section 822 provides as follows:

      One is subject to liability for a private nuisance if, but only if, his
      conduct is a legal cause of an invasion of another’s interest in
      the private use and enjoyment of the land, and the invasion is
      either

            (a) intentional and unreasonable, or

            (b) unintentional and otherwise actionable under the rules
            controlling liability for negligent or reckless conduct, or for
            abnormally dangerous conditions or activities.

RESTATEMENT (SECOND) OF TORTS § 822.

      Moreover,

      in Pennsylvania, specialized rules have been developed as to
      when an upper landowner may be liable for the effects of surface
      water running off its property. Our Supreme Court has held
      that, “[b]ecause water is descendible by nature, the owner of a
      dominant or superior heritage has an easement in the servient

5
   We observe that the Imhoffs failed to set forth the relevant law regarding
liability for private nuisance, with the exception of the Pennsylvania Law
Encyclopedia’s definition of nuisance. Additionally, the Imhoffs failed to cite
to any case law in support of their claims, and, despite their reliance on
Cenkner’s testimony, they provided only one citation to the record. See
Pa.R.A.P. 2119(a) (requiring that each point in an argument contain “such
discussion and citation of authorities as are deemed pertinent.”). Although
we could deem the Imhoffs’ second issue waived, see Lackner v. Glosser,
892 A.2d 21, 29 (Pa. Super. 2006), we decline to do so.


                                   - 10 -
J-A24035-17


      or inferior tenement for the discharge of all waters which by
      nature rise in or flow or fall upon the superior.” Chamberlin v.
      Ciaffoni, [96 A.2d 140, 142 (Pa. 1953)], quoting Kauffman v.
      Griesemer, 26 Pa. 407[, 413] (Pa. 1956). Therefore, “an owner
      of higher land [is] under no liability for damages to an owner of
      lower land caused by water which naturally flows from the one
      level to the other.” Chamberlin, 96 A.2d at 142.

      Notwithstanding the above, “[t]he right of the upper landowner
      to discharge water on the lower lands of his neighbor is, in
      general, a right of flowage only, in the natural ways and natural
      quantities.” Pfeiffer v. Brown, [30 A. 844, 845 (Pa. 1895)].
      Thus, if the upper landowner “alters the natural conditions so as
      to change the course of the water, or concentrate[s] it at a
      particular point, or by artificial means [] increase[s] its volume,
      he becomes liable for any injury caused thereby.” Id. In other
      words, it is “only where the water is diverted from its natural
      channel or where it is unreasonably or unnecessarily changed in
      quantity or quality has the lower owner received a legal injury.”
      Lucas v. Ford, [69 A.2d 114, 116 (Pa. 1949)].

Youst v. Keck’s Food Serv., Inc., 94 A.3d 1057, 1073 (Pa. Super. 2014)

(footnote omitted).

      Cenkner testified at trial that his survey crew prepared a boundary

survey of the adjoining property, and obtained Light Detection and Ranging

(“LiDAR”) mapping from the state’s website.        See N.T., 8/1/16, at 80.

Cenkner testified that his crew located the iron pins marking the perimeter

property lines and used the triangulation method to determine the position

of the relevant buildings without entering the Deemers’ property. See id. at

83. Cenkner created a contour map using the LiDAR mapping, topographic

shots, and information collected during the boundary survey. See id. at 80-

81.   The contour map includes existing contours, which were downloaded

from the state system, and proposed contours, which were estimated based


                                 - 11 -
J-A24035-17


on pictures taken during the survey. See id. at 83. Cenkner testified that,

in his opinion, a swale existed on the Deemers’ property before the buildings

were constructed.      See id. at 83-84.   Cenkner also testified that, in his

opinion, the current grading of the Deemers’ property “tend to push the

water toward the Imhoff property.” Id. at 84.

     Gary testified that, when the barn was constructed, some dirt was

excavated to level the surface, and to create an outdoor riding arena. See

N.T., 8/2/16, at 158-59.     Gary testified that in 2011, he completed some

excavation work to create a four- to five-foot wall behind the barn, in order

to prevent the horses from running to the top of the Deemers’ property and

injuring themselves.    See id. at 173.    Gary also testified that in order to

accommodate the indoor riding arena, the area beside the barn was

excavated, and the dirt was pushed toward the Deemers’ house to make a

more accessible driveway. See id. at 171-72. Additionally, Gary testified

that the indoor riding arena was built where the outdoor riding arena had

been, and the Deemers did not bring any soil onto the property for the

construction of the outdoor riding arena.      See id. at 181.    According to

Gary, after construction had been completed, the Deemers had sand

delivered for the inside of the arena. See id. at 181-82. Gary testified that

he installed gutters and a French drain on the indoor riding arena, and that

the water is discharged away from the Imhoffs’ property. See id. 183; see




                                 - 12 -
J-A24035-17


also id. at 184 (wherein Gary indicated that the gutters on the barn also

discharge water away from the Imhoffs’ property).

      Justin Hamill (“Hamill”), who performed excavation work for the

Deemers’ indoor riding arena, testified that he had leveled the area, and that

he did not bring in additional soil or fill.    See id. at 235-36.    Hamill also

testified that the extra dirt beside the barn was pushed forward to extend

the slope in front of the barn. See id. at 236, 240.

      Michael Weimer (“Weimer”), who installed French drains on the

Deemers’ property, testified that the French drains and downspouts on the

barn and indoor riding arena are designed to direct water away from the

Imhoffs’ property.   See id. at 243-44.        Additionally, Weimer testified that

one of the gutters from the riding arena feeds into a cistern, located

between the riding arena and the barn, and that if the cistern fills, the water

flows away from the Imhoffs’ property. See id. at 246.

      Gary Shaffer (“Shaffer”), who works for Applegate Services, testified

that he performed a survey of the Deemers’ property, and used GPS to

collect true elevation data and coordinates to compare to the LiDAR maps.

See id. at 249-50. Shaffer testified that the information he collected during

the survey was given to another individual, Shawn McDonald (“McDonald”),

to create a map. See id. at 250.

      McDonald, a licensed civil engineer and certified professional in erosion

control, testified that he prepared a drainage map of the Deemers’ property.



                                  - 13 -
J-A24035-17


See id. at 255-58; see also id. at 259-60 (wherein the drainage map was

admitted into evidence as Exhibit D). Additionally, McDonald testified that

he created a summary of the runoff flows tributary to the Imhoffs’ culvert,

and used a computer program to approximate the capacity of the culvert.

See id. at 262-63; see also id. at 262 (wherein the runoff flow summary

was admitted into evidence as Exhibit E); id. at 263 (wherein the culvert

analysis report was admitted into evidence as Exhibit F). McDonald testified

that, in a 100-year storm event, approximately one-quarter acre of the

Deemers’ property contributes water flow to the Imhoffs’ culvert, and

approximately 5.9 acres of the Deemers’ property contributes water flow to

the Imhoffs’ culvert.   See id. at 268, 273, 281-82; see also id. at 274

(wherein McDonald testified that calculating for a lesser storm would change

the volume of flow to the culvert, but the relative proportion of water flow

from the Deemer property as opposed to other property would remain the

same).   McDonald testified that the remainder of the Deemers’ property

drains away from the Imhoffs’ property.      See id. at 269.     Additionally,

McDonald testified that, in his opinion, water flow from the Deemers’

property to the Imhoffs’ property would have decreased since the indoor

riding arena was constructed. See id. at 296.

     The trial court determined that the Imhoffs failed to prove that the

Deemers’ construction created a private nuisance, stating the following:

          Based upon all of the testimony and evidence presented to
     the [c]ourt, the [c]ourt cannot find that [the Imhoffs] have


                                - 14 -
J-A24035-17


      proven that [the Deemers’] construction constitutes a private
      nuisance. As pointed out by [the Deemers], it is still the law in
      Pennsylvania that the owner of land of higher elevation may
      make, if reasonable, “proper and profitable use of his land even
      though such use may result in some change in quality or
      quantity of the water flowing to the other land.” Lucas[, 69
      A.2d at 116].

            In the instant case, [the Imhoffs] have testified that their
      culvert has only overflowed on one occasion, which was a period
      of heavy rainfall in August of 2013. [See N.T., 8/1/16, at 13.]
      Although [the Imhoffs] must clean out the culvert every few
      months, it has never backed up again or flooded their property.
      [See id. at 12.]

             The weight of the evidence supports [the Deemers’]
      position that the elevations remain the same or similar, but that
      even if they were changed, the rain falling on top of the riding
      arena, a 7,000 square foot building, is diverted to the opposite
      side of the [the Deemers’] property[,] away from [the Imhoffs’]
      property. Accordingly, with the addition of the riding arena,
      more water is being diverted away from [the Imhoffs’] property
      than it was when no building existed.

Trial Court Opinion, 11/7/16, at 9.   The trial court additionally noted that

“neither the Department of Environmental Protection nor the Westmoreland

County Conservation district have ever cited [the Deemers] or required them

to undertake any type of sediment and erosion control measures.”       Id. at

10.

      Upon review, we conclude that the trial court’s factual findings are

supported by competent evidence, and its conclusions are sound.            See

Stephan, 100 A.3d at 664-65. Thus, the Imhoffs are not entitled to relief

on their second claim.

      Judgment affirmed.



                                 - 15 -
J-A24035-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 12/12/2017




                          - 16 -